Title: To George Washington from Major Benjamin Tallmadge, 12 August 1780
From: Tallmadge, Benjamin
To: Washington, George


					
						Dear Genl
						North Castle [N.Y.] Augt 12th 1780
					
					By the particular Assistance of Lieut. Rogers of the 2d L.D. I have procured the enclosed original Letter to Major Delancy, & the Copy of another Letter to a Person whose name I am under solemn Obligations, for the present, to conceal. In some future day when I may have the pleasure of seeing your Excellency, I shall unfold the matter more fully. Suffice it for the present to say that I suspect I know the Author of sd Letters; & that Your Excellency may be assisted in the Recollection possibly some of your Family may remember that some time about the Date of the enclosed Letters, a Mister Pool was at or about Hd Qrs with a Servant, a Sulkey & two or three fine Horses—One of your Aids endeavoured to buy a horse of him. I am told, he passed thro’ Fairfield on the 7th inst. from Wilton, & said he was a Volunteer Aid in your Excellency’s Family. He is An Inhabitant of N. London, & the Circumstance of his mentioning Genl Saltonstalls Family corroborates my first Opinion—He was formerly a Lieut. in our Regt & I think I know his hand writing—As he is now gone to NewPort I wish to know whether I had not better immediately send to the Officer of our Regt at New London, to secure him, or so to watch him that he cannot escape. I shall wait impatiently

for Your Excellency’s Instructions, & am in the Interim, with Esteem & Regard, Your Excellency’s most Obedt Servt
					
						Benja. Tallmadge
					
					
						P.S. If your Excellency thinks best I will Send Lt Rogers on the business who knows the Man, & the Circumstances which I have related.
					
				